UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1231



KHADRA SHEIK AHMED MOHAMED,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-419-457)


Submitted:   August 19, 2003            Decided:   September 17, 2003


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry L. Lewis, LAW OFFICES OF J.W. NESARI, L.L.C., Herndon,
Virginia, for Petitioner.     Robert D. McCallum, Jr., Assistant
Attorney General, Jeffrey J. Bernstein, Senior Litigation Counsel,
Michael T. Dougherty, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Khadra Sheik Ahmed Mohamed, a native and citizen of Somalia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

denial of her applications for asylum, withholding of removal, and

for relief under the Convention Against Torture.

       Mohamed   takes    issue   with       the    IJ’s   negative   credibility

finding.   She contends that she qualifies for relief even assuming

that her claim of rape is false and maintains that the rape was not

central to her claim.        She further asserts that the credibility

determination was in error because the IJ failed to take cultural

considerations into account, she provided a reasonable explanation

for the discrepancy on the rape claim, and the evidence in fact

supports her rape claim.

       We have thoroughly reviewed the record in light of the IJ’s

findings and conclude that Mohamed’s assertions are without merit.

As the negative credibility determination is supported by the

record and is entitled to deference, Mohamed does not qualify for

the relief sought.       8 U.S.C. § 1252(b)(4) (2000); see Rusu v. INS,

296 F.3d 316, 323 (4th Cir. 2002); Matter of S-A-, Int. Dec. 3433

(BIA 2000); Matter of A-S-, 21 I. & N. Dec. 1106 (BIA 1998).

       We accordingly deny the petition for review. We dispense with

oral    argument   because    the   facts          and   legal   contentions   are




                                         2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                3